Exhibit 10.2

 



REVOLVING LINE OF CREDIT AGREEMENT

 

This Revolving Line of Credit Agreement (the “Agreement”) is made and entered
into this 9th day of May, 2017 (the “Effective Date”), by and between Grawin,
LLC., a New York, Limited Liability Company (the “Lender”), and Jerrick Media
Holdings, Inc., a Nevada (“Borrower”).

 

In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1.  Line of Credit.  Lenders hereby establishes for a period of twelve (12)
months from the Effective Date (the “Maturity Date”) a revolving line of credit
(the “Credit Line”) for Borrower in the principal amount of One Hundred Thirty
Thousand dollars ($130,000) (the “Credit Limit”) which indebtedness shall be
evidenced by and repaid in accordance with the terms of a promissory note for
the amount of the Credit Limit in substantially the form attached hereto as
Exhibit A (the “Promissory Note”).  All sums advanced on the Credit Line or
pursuant to the terms of this Agreement (each an “Advance”) shall become part of
the principal of the applicable Promissory Note.

 

2. Renewal and Extension of Line of Credit.  Provided that Borrower is not in
default under this Agreement or the Promissory Note, at the Maturity Date, the
Lender has the option to extend and renew this Credit Line for one additional
term of six (6) months.

 

3.  Advances.

 

a)Subject to subparagraph above, any request for an Advance may be made from
time to time and in such amounts as Borrower Lender agrees to make funds
available under this Credit Line on the following schedule:

 

(i) $56,000 on or before May 12, 2017; and

(ii) Any amount up to Credit Limit within three business days of written
request.

 

b)Subject to subparagraph (a) above, any request for an Advance may be made from
time to time and in such amounts as Borrower may choose, provided, however, any
requested Advance will not, when added to the outstanding principal balance of
all previous Advances, exceed the Credit Limit.  Requests for Advances must be
made in writing, delivered to the Lender, by such officer of Borrower authorized
by it to request such advances.  Until such time as Lender may be notified
otherwise, Borrower hereby authorizes its Chief Executive Officer or its Chief
Financial Officer to request Advances.  For each Advance, properly requested,
the Lender shall advance an amount equal to the Advance amount.  The Lender may
refuse to make any requested Advance if an event of default has occurred and is
continuing hereunder either at the time the request is given or the date the
Advance is to be made, or if an event has occurred or condition exists which,
with the giving of notice or passing of time or both, would constitute an event
of default hereunder as of such dates.

  

4.    Interest.  All sums advanced pursuant to this Agreement shall bear
interest from the date each Advance is made until paid in full at an interest
rate of 18 percent (18%) simple interest per annum (the “Interest
Rate”).  Interest will be calculated on a basis of a 360-day year and charged
for the actual number of days elapsed.

 

5. Default Interest.  Notwithstanding the foregoing, upon the occurrence of an
Event of Default hereunder, the Interest Rate shall immediately increase to the
highest rate allowable under applicable law, and shall continue at such rate,
both before and after judgment, until the Credit Line has been repaid in full
and all of Borrower’s other obligations to Lender hereunder have been fully paid
and discharged.

 

6. Interest Payments; Repayment.  Interest on the then outstanding principal
balance shall be payable on a monthly basis commencing 30 days after the
Effective Date, and continuing each month thereafter. The entire unpaid
principal balance, together with any unpaid accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on the Maturity Date.
 Payment shall be made to the Lender at such place as the Lender may, from time
to time, designate in lawful money of the United States of America.  All
payments received hereunder shall be applied as follows: first, to any late
charge; second, to any costs or expenses incurred by Lender in collecting such
payment or to any other unpaid charges or expenses due hereunder; third, to
accrued interest; fourth, to principal; and fifth, the balance, if any, to such
person entitled thereto; provided, however, upon occurrence of an Event of
Default, a Lender may, in its discretion, change the priority of the application
of payments as it deems appropriate.  Borrower may prepay principal and/or
interest at any time without penalty.

 

P a g e 1 of 5

 

 

7.   Conditions Precedent.  Lender shall not be required to make any advance
hereunder unless and until:

 

(a) All of the documents required by the Lender, including a Promissory Note,
have been duly executed and delivered to the Lender and shall be in full force
and effect.

 

(b) The representations and warranties contained in this Agreement are then true
with the same effect as though the representations and warranties had been made
at such time.  The request for an Advance by Borrower shall constitute a
reaffirmation to Lender that all representations and warranties made herein
remain true and correct in all material respects to the same extent as though
given the time such request is made, and that all conditions precedent listed in
this Paragraph 5 have been, and continue to be, satisfied in all respects as of
the date such request is made.

 

(c)  No event of default hereunder has occurred and is continuing, and  no
condition exists or event has occurred which, with the passing of time or the
giving of notice or both, would constitute an event of default hereunder.

 

8. Mandatory Repayment from Revenue Borrower shall cause to have any net revenue
derived from the sale future sales of Guccione artwork and memorabilia as well
as certain other products through Everything But The House ("EBTH") based on its
auction revenue sharing model, immediately upon receipt (the "EBTH Repayments")
used to repay first, any unpaid accrued interest and second, any unpaid
principal balance. Failure to pay the EBTH Repayments within 3 business days of
receipt shall constitute an Event of Default.

 

9.  (Intentionally Left Blank)

 

10. Representations and Warranties  In order to induce Lender to enter into this
Agreement and to make the advances provided for herein, Borrower represents and
warrants to Lenders as follows:

 

(a)Borrower is a duly organized , validly existing, and in good standing under
the laws of the State of Nevada with the power to own its assets and to transact
business in Nevada, and in such other states where its business is conducted.   
(b)Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.   

(c)There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse effect on
the financial condition of Borrower or the operation of its business.    (d)No
information or report furnished by Borrower to Lender in connection with the
negotiation of this Agreement contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

11.  Affirmative Covenants.  So long as any sum remains unpaid hereunder, in
whole or in part, Borrower covenants and agrees that except with the prior
written consent of the  Lender, which consent will not be unreasonably withheld,
it shall do the following:

 

(a)Borrower shall duly observe and conform to all valid requirements of any
governmental authority relative to the conduct of its business, its properties,
or its assets and will maintain and keep in full force and effect its corporate
existence and all licenses and permits necessary to the proper conduct of its
business.

  

(b)Borrower shall keep proper books of records and accounts in which full, true,
and correct entries will be made of all dealings or transactions relating to its
business and activities.

  

(c)Borrower shall (1) file all applicable reports which it is required to file
with the Securities and Exchange Commission in a timely manner; (2) file all
applicable federal, state, and local tax returns or other statements required to
be filed in connection with its business, including those for income taxes,
sales taxes, property taxes, payroll taxes, payroll withholding amounts, FICA
contributions, and similar items; (3) maintain appropriate reserves for the
accrual of the same; and (4) pay when due all such taxes, or sums or assessments
made in connection therewith.  Provided, however, that (until distraint,
foreclosure, sale, or similar proceedings have been commenced) nothing herein
will require Borrower to pay any sum or assessment, the validity of which is
being contested in good faith by proceedings diligently pursued and as to which
adequate reserves have been made.

 



P a g e 2 of 5

 

 

12.  Negative Covenants.  So long as any amounts due hereunder remain unpaid in
whole or in part, Borrower covenants that except with the prior written consent
of the Lender, which consent will not be unreasonably withheld, it will not do
any of the following:

 

(a)Borrower shall not make any loans or advances to any person or other entity
other than in the normal and ordinary course of business now conducted; make any
investment in securities of any person or other entity; or guarantee or
otherwise become liable upon the obligations of any person or other entity,
except by endorsement of negotiable instruments for deposit or collection in the
normal and ordinary course of business.  This restriction will apply, without
limitation, to loans to any subsidiaries of Borrower.     (b)Borrower shall not
make any request for an Advance in the event the Company is no longer able to
sell items from the Guccione collection due to sale of collateral limitations
with its secured noteholder as referenced in the Company's SEC filings.

  

13.  Events of Default.   An event of default (each, an “Event of Default”) will
occur if any of the following events occurs:

 

(a)Failure to pay interest and or principal when due;     (b)Failure to pay any
principal within five (3) business days after the same becomes due.     (c)Any
representation or warranty made by Borrower in this Agreement or in connection
with any borrowing or request for an advance hereunder, or in any certificate,
financial statement, or other statement furnished by Borrower to Lender is
untrue in any material respect at the time when made.     (d)Default by Borrower
in the observance or performance of any other covenant or agreement contained in
this Agreement, other than a default constituting a separate and distinct event
of default under this Paragraph 13.     (e)Default by Borrower in the observance
or performance of any other covenant or agreement contained in any other
document or agreement made and given in connection with this Agreement, other
than a default constituting a separate and distinct event of default under this
Paragraph 13, and the continuance of the same unremedied for a period of
fourteen (14) days after notice thereof is given to Borrower.     (f)Any of the
documents executed and delivered in connection herewith for any reason ceases to
be valid or in full force and effect or the validity or enforceability of which
is challenged or disputed by any signer thereof, other than Lender.    
(g)Borrower shall default in the payment of principal or interest on any other
obligation for borrowed money other than hereunder, or defaults in the payment
of the deferred purchase price of property beyond the period of grace, if any,
provided with respect thereto, or defaults in the performance or observance of
any obligation or in any agreement relating thereto, if the effect of such
default is to cause or permit the holder or holders of such obligation (or
trustee on behalf of such holder or holders) to cause such obligation to become
due prior to the stated maturity.     (h)Filing by Borrower of a voluntary
petition in bankruptcy seeking reorganization, arrangement or readjustment of
debts, or any other relief under the Bankruptcy Code as amended or under any
other insolvency act or law, state or federal, now or hereafter existing.    
(i)Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.     (j)All or any substantial
part of the property of Borrower shall be condemned, seized, or otherwise
appropriated, or custody or control of such property is assumed by any
governmental agency or any court of competent jurisdiction, and is retained for
a period of thirty (30) days.

 

14.  Remedies.  Upon the occurrence of an Event of Default as defined above, the
Lender may declare the entire unpaid principal balance, together with accrued
interest thereon, to be immediately due and payable without presentment, demand,
protest, or other notice of any kind.  Lender may suspend or terminate any
obligation it may have hereunder to make additional Advances.  To the extent
permitted by law, Borrower waives any rights to presentment, demand, protest, or
notice of any kind in connection with this Agreement.  No failure or delay on
the part of the Lender in exercising any right, power, or privilege hereunder
will preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.  The rights and remedies provided herein are
cumulative and not exclusive of any other rights or remedies provided at law or
in equity.  Borrower agrees to pay all costs of collection incurred by reason of
the default, including court costs and reasonable attorney’s fees, whether or
not the attorney is a salaried employee of Lender, including such expenses
incurred before or after any legal action or Bankruptcy proceeding involving
Borrower has commenced, during the pendency of such proceedings, and continuing
to all such expenses in connection with any appeal to higher courts arising out
of matters associated herewith.

 



P a g e 3 of 5

 

 

15. No Security Interest.  All obligations of Borrower to Lender, this Credit
Line and the Promissory Note shall be entitled to any revenue derived from the
EBTH actions, but, not the actual items from the Guccione collection or any
other items auctioned by EBTH on behalf of the Borrower. In the Event of Default
for failure to promptly pay the EBTH Repayments, Borrower agrees to arrange for
direct payment from EBTH to Lender of Borrower's share of revenue derived
through Borrower's relationship with EBTH until such time as all outstanding
principal and interest is paid in full. Borrower agrees not to take any action
to stop or impede the EBTH auction process in the Event of Default, except as
may be required by matters of law.

 

16. Notices. All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:

 

If to the Borrower, addressed to:

Jerrick Media Holdings, Inc..

Attn: Jeremy Frommer

202 South Dean Street

Englewood, NJ 07631

 

If to Lender, addressed to:

Graywin, LLC

Attn: Arthur Rosen

50 Riverside Blvd Apt. 20B

New York, NY 10069

 

17. General Provisions.  All representations and warranties made in this
Agreement and the Promissory Note shall survive the execution and delivery of
this Agreement and the making of any loans hereunder.  This Agreement will be
binding upon and inure to the benefit of Borrower and Lender, their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or delegate its duties hereunder without the prior written consent of
Lender.  This Agreement, the Promissory Note, and all documents and instruments
associated herewith will be governed by and construed and interpreted in
accordance with the laws of the State of New Jersey.  Time is of the essence
hereof.  Lender may set off against any debt or account it owns Borrower, now
existing or hereafter arising, in accordance with its rules and regulations
governing deposit accounts then in existence, and for such purposes is hereby
granted a security interest in all such accounts.  This Agreement will be deemed
to express, embody, and supersede any previous understanding, agreements, or
commitments, whether written or oral, between the parties with respect to the
general subject matter hereof.  This Agreement may not be amended or modified
except in writing signed by the parties.

 

18. Waiver of Jury Trial.  The Parties hereto hereby voluntarily and irrevocably
waive trial by jury in any Proceeding brought in connection with this Agreement,
any of the related agreements and documents, or any of the transactions
contemplated hereby or thereby. For purposes of this Agreement, “Proceeding”
includes any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of any party or otherwise and whether civil,
criminal, administrative, or investigative, in which a Party was, is, or will be
involved as a party or otherwise.

 

19. Counterparts; Facsimile Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.

 

20. Independent Advice of Counsel.  The Parties hereto, and each of them,
represent and declare that in executing this Agreement they relied solely upon
their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.

 

21.  Entire Agreement.  This Agreement, together with the Promissory Note, and
the Pledge Agreement, constitutes the entire understanding and agreement of the
parties with respect to the general subject matter hereof; supersede all prior
negotiations and agreements with respect thereto; may not be contradicted by
evidence of any alleged oral agreement; and may not be amended, modified, or
rescinded in any manner except by a written agreement signed by Lender which
clearly and unequivocally expresses an intent to amend, modify, or rescind the
same.

 

(Signature page to follow)

 



P a g e 4 of 5

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

BORROWER

 

JERRICK MEDIA HOLDINGS, INC.

  

_____________________________________  

By: Jeremy Frommer

Its: President and CEO

 

 

LENDER

 

GRAWIN, LLC.

 

 

_____________________________________  

By: Arthur Rosen

Its:  President

 

 

P a g e 5 of 5



 

 